FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/04/2020 has been entered. Claims 2-4, 20 have been cancelled.  Claim21 is newly added.  Claims 1, 5-19, 21 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/04/2020.

Claim Objections
Claims 6, 11, 12, 18 & 19 are objected to because of the following informalities: 
Claim 6, line 1 should be revised to: --The gas turbine engine as claimed in claim 1, --;
Claim 11, line 1, should be revised to: --The gas turbine engine as claimed in [[any]] claim 1, --;
Claim 12, line 3, should be revised to add the word “an” before “engine casing”;
Claim 13, line 3, “the engine casing” should be revised to: -- an [[the]] engine casing--; 
Claim 18, line 8, “a elongate member” should be revised to: --an [[a]] elongate member.  
Claim 19, lines 6 & 14, recite the limitation “the component”, which is believed to be in error for “the turbine seal segment”  (the term “component” was used in 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 5,337,583) in view of Carey (US 2015/0033746).
Regarding claim 1,  Giles discloses a gas turbine engine, comprising: 
a component 40 (panels/heat shield of a combustor) having a gas path wall with a gas path facing surface and an opposing air cooled surface (Giles Fig. 3), wherein the air cooled surface receives a supply of a cooling air (Col. 3, ln. 15-27, cooling air is directed towards one side of the component/panel opposite the gas path facing surface in a manner known in the art, in order to cool the liner); 
a chamber which holds the cooling air for delivery to the air cooled surface (Giles Fig. 3, the area surrounding the component/panel 40, between the casing 12 and component); 
a plurality of pedestals 62 extending from the air cooled surface of the component (Giles Fig. 2 below, T-shaped lugs extending from the component 40, through openings 44 in the shell 28), the pedestals spaced apart from each other (Giles Fig. 2 below); and 
an elongate member 52 comprising a strip or a plate (Giles Fig. 2, Col. 3, ln. 48-51, “the clip 50 is formed from a relatively flat elongated member 52”) mounted within the chamber so as to be located in the supply of cooling air which is delivered to the air cooled surface (Giles Fig. 2), wherein the elongate member has a length, a width, and a thickness (implicit), the thickness less than the width, the width less than the length (Giles Fig. 2 below, the different thickness, width and length are clearly shown), wherein the elongate member 52 is spaced apart from the air cooled surface of the component by the pedestals 62 (Giles Fig. 2, the pedestals and the shell 28 space the elongate member 52 away from the component 40), wherein the elongate member is clamped at the pedestals (the elongate member is snugly secured to the shell by virtue of its bent shape applying an upward force upon the T-shaped portion of the pedestal, the elongate member acting as its own “clamp” and securing itself against the shell 28 and the pedestal 62, Col. 3, ln. 55-62, Col. 3, ln. 67-Col. 4, ln. 5), wherein the elongate member is under a lengthwise mechanical stress due to being clamped at the pedestals because the elongate member has a different shape in a clamped position than in an unclamped position (Id. “member 52 is bent radially outward away from the top surface of shell 28 and then radially inward toward the surface of the shell in proximity to slot to form a bowed section 58. Member 52 is further bent radially upward away from the surface of shell 28 to form another bowed section 60 extending from the juncture of the bowed section 58 to the bifurcated end 56. The purpose of this judicious shape is to have the central portion of member 52, at the apex of the bowed portion 60 bear against the top surface of shell 28 to exert an upward force on the T-shaped portion of lugs 62”).
Giles fails to disclose wherein the elongate member is constructed of the same material as the gas path wall of the component (Giles does disclose that the elongate member can be made of  high preload required, while being able to operate in this hostile environment of a gas turbine engine”, Col. 4, ln. 5-11).
Carey teaches that a combustor heat shield and its subcomponents can be made using “high temperature materials” known as “superalloys” that include Inconel and Waspaloy (Para. 0053).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the component of Giles out of Waspaloy or Inconel, as suggested by Carey, in order to provide a component having “that exhibits excellent mechanical strength and creep resistance at high temperatures, good surface stability, and corrosion and oxidation resistance” (Carey Para. 0053).  Such a component would thusly be made of the same material as the elongate member, based on the suggestions of Giles.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of    its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.  Carey suggests a combustor and its subcomponents can be made of the same superalloy material, and consequently, based on the teachings of Giles, one skilled in the art would be motivated to utilize similar/same materials in forming the elongate member, component, etc. in the combustor of Giles to achieve a desired level of performance (i.e. temperature resistance, strength, flexibility, thermal characteristics, etc.). 
Regarding claim 5, Giles in view of Carey teaches the gas turbine engine as claimed in claim 1, and Giles further teaches wherein at least one of the pedestals 62 includes a receiving feature which snugly receives the elongate member 52 so as to provide an interference fit with the elongate member (the T-shape of the pedestals causes the elongate member to fit “snugly” between the pedestal and the shell 28, by virtue of the bent portions 58 & 60 that cause the 
Regarding claim 6, Giles in view of Carey teaches the gas turbine engine as claimed in claim 1, and Giles further teaches wherein at least one of the pedestals 62 slidably engages with the elongate member 52 (via the slot 54 and bifurcated end 56) to allow for differential movement of the elongate member in a direction of a longitudinal axis of the elongate member (Giles Fig. 2, Col. 3, ln. 55-Col. 4, ln. 5, “It will be appreciated from the foregoing that the slot 54 and the distance between the legs in the bifurcation 56 are dimensioned such that the top surfaces 3adjacent the slot 54 and the bifurcated end 56 underlie the bottom surfaces of the T of the T-shaped lugs. This serves to impart a preload to the panels 40 to assure that the panels are snugly secured relative to the shell but can move circumferentially and radially in response to the thermals occasion by the heat being transferred from the engine's working medium flowing through the transition duct.”).
Regarding claim 16, Giles in view of Carey teaches the gas turbine engine as claimed in claim 1, and Giles further teaches wherein the component 40 forms part of a combustor 10 (Giles Fig. 3, Col. 2, ln. 57-67).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 5,337,583) in view of Zhao (US 6,393,828).
Regarding claim 8, Giles in view of Carey teaches the gas turbine engine as claimed in claim 1, wherein the gas path wall and the elongate member is made from a first material (see claim 1 discussion above). 
 fails to teach the component further includes one or more parts made from a second material which is different than the first material.
Zhao teaches a gas turbine engine having a component that is a combustion liner/panel made of a first material (such as superalloys including Inconel and similar alloys, Col. 1, ln. 35-51), and further include a second material that is different than the first material that is a thermal barrier coating (TBC) to protect the inner surface of the turbine combustion liner/panel (Col. 3, ln. 39-45).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a thermal barrier coating of a second material different than the first material of the component of Giles in view of Carey, in order to provide a protective coating that can reduce the metal temperature of the component and provide oxidation and corrosion protection against the hot flame inside the combustor (Zhao Col. 1, ln. 35-51, Col. 3, ln. 39-45). 

Claims 1, 7, 9-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandy Jr. (US 4,573,866) in view of Razzell (US 2008/0206046).
Regarding independent claim 1, Sandy Jr. discloses a gas turbine engine (Sandy Jr. Fig. 1), comprising: 
a component 60 (“tip shroud members”) having a gas path wall with a gas path facing surface (the surface facing the turbine blade 42) and an opposing air cooled surface (Sandy Jr. Fig. 1 below), wherein the air cooled surface receives a supply of a cooling air (air from cavity 45, supplied to the air cooled surface via passage 46); 
recessed center portion”) which holds the cooling air for delivery to the air cooled surface; 
a plurality of pedestals 72 extending from the air cooled surface of the component, the pedestals spaced apart from each other (Sandy Jr Fig 1 below); and 
an elongate member 62 comprising a strip or a plate (“sheet metal seal 62” ) mounted within the chamber so as to be located in the supply of cooling air which is delivered to the air cooled surface (Sandy Jr. Fig. 1), wherein the elongate member 62 has a length (circumferential length), a width (axial width), and a thickness (Sandy Jr. Fig. 2 & 3), the thickness less than the width (Sandy Jr. Fig. 2), the width less than the length (Sandy Jr. Fig. 3, the axial width is less than its circumferential length), wherein the elongate member is spaced apart from the air cooled surface of the component by the pedestals 72 (Sandy Jr. Fig. 2, Col. 2, ln. 67-Col. 3, ln. 3, “A plurality of pedestals 72 extend into the recessed center portion 70 to support the sheet metal seal 62”), wherein the elongate member is clamped at the pedestals (clamped against the pedestals by the support ring 37, Sandy Jr. Fig. 1), wherein the elongate member is under a lengthwise mechanical stress due to being clamped at the pedestals because the elongate member has a different shape in a clamped position than in an unclamped position (the elongate member has a lengthwise rib portion 69 that deforms when the member is clamped by the support ring 37, Sandy Jr. Fig. 3, Col. 4, ln. 20-25, “The rib portion 69 is deformed against the inner surface of shroud support ring 37 which presses the sheet metal seal 62 against the adjacent surface of its cooperating tip shroud member 60”).
Sandy Jr. fails to disclose wherein the elongate member is constructed of the same material as the gas path wall of the component.

It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have constructed the component and elongate member of Sandy, Jr. out of the same ceramic matrix composite material, as taught by Razzell, in order to provide the blade outer air seal segment with a construction that possesses high temperature capability, while improving the service life of the component (Razzell Para. 0002, 0034-35).  Ceramic matrix composites are a well-known material for use in gas turbine engine components, possessing high heat tolerance.  The elongate member of Sandy, Jr. is a plate that helps guide cooling air flow to the component, and Razzell teaches a similar arrangement, where an impingement plate also guides cooling air flow to the component to improve its service life, with the added benefits of CMC materials (i.e. higher temperature capability over metal components).  Thus, one skilled in the art would be motivated to discover the best material to construct the component (in this case a turbine blade seal segment) and its subcomponents (such as the cooling/sealing plate/elongate member) for providing optimal performance in the gas turbine engine.  
Regarding claim 7, Sandy Jr. in view of Razzell teaches the gas turbine engine as claimed in claim 1, wherein the gas path wall comprises a ceramic matrix composite material 
Regarding claim 9, Sandy Jr. in view of Razzell teaches the gas turbine engine as claimed in claim 1, and Sandy Jr. further teaches wherein the gas turbine engine includes a turbine stage having a plurality of stator and rotor aerofoils 42, wherein the chamber 70 is on an outboard side of the stator or rotor aerofoils (Sandy Jr. Fig. 1).
Regarding claim 10, Sandy Jr. in view of Razzell teaches the gas turbine engine as claimed in claim 9 thus far, and Sandy Jr. further teaches wherein the component 60 is either one of the plurality of stator or rotor aerofoils or a platform thereof (the component 60 is a “platform” forming the outer shroud/outer air seal of the turbine 42), and the test sample elongate member 62 is located on a radially outboard side of the stator or rotor aerofoils 42 (Sandy Jr. Fig. 1).
Regarding claim 11, Sandy Jr. in view of  Razzell teaches the gas turbine engine as claimed in claim 1 thus far, and Sandy Jr. further teaches wherein the component 60 is a turbine seal segment (Sandy Jr. Fig. 1, Col. 2, ln. 55-60).
Regarding claim 12, Sandy Jr. in view of Razzell teaches the gas turbine engine as claimed in claim 11, and Sandy Jr. further teaches wherein the seal segment 60 includes a seal segment carrier 37 (ring support) located between the gas path wall and an engine casing 10 (Sandy Jr. Fig. 1) to provide radial support for the gas path wall, wherein the elongate member 62 is located within the seal segment (the elongate member is received in the chamber 70 formed in the seal segment 60, and is radially within at least a portion 63 of the seal segment 60).
Regarding claim 13, Sandy Jr. in view of  Razzell teaches the gas turbine engine as claimed in claim 11, and Sandy Jr. further teaches wherein the seal segment 60 includes a pair of 
Regarding claim 14, Sandy Jr. in view of Razzell teaches the gas turbine engine as claimed in claim 13, and Sandy Jr. further teaches wherein the lateral member 37 includes a radially outwardly facing surface or radially inwardly facing surface (Sandy Jr. Fig. 1) and the elongate member 62 is mounted to one of the radially outwardly facing surface and radially inwardly facing surface (Sandy Jr. Fig. 1, the elongate member is abutted against the radially inward facing surface of the lateral member 37).
Regarding claim 15, Sandy Jr. in view of Razzell teaches the gas turbine engine as claimed in claim 11, and Sandy Jr. further teaches wherein the elongate member 62 has a longitudinal axis which is circumferentially aligned with the seal segment 60 (Sandy Jr. Fig. 1, the seal segment 60 is provided in a plurality, each forming an arcuate portion of a ring about the turbine 42, and each seal segment possesses a respective elongate member mounted thereon; hence, the longitudinal axis of the seal segment and the elongate member are the same, which is the same as the turbine 42 rotational axis about which the seal segments form a ring; Col. 2, ln. 55-60).
Regarding claim 17, Sandy Jr. in view of Razzell teaches the gas turbine engine as claimed in claim 1, and Sandy Jr. further teaches wherein the gas turbine engine includes a elongate members distributed around a principal axis of the gas turbine engine and clamped to corresponding pedestals (Sandy Jr. Fig. 1, each component/seal segment 60 possesses a respective elongate member mounted thereon, which collectively forms a ring about the turbine section 42; hence, the elongate members are distributed around a principal axis of the gas turbine engine; Col. 2, ln. 55-60).
Regarding independent claim 18, Sandy Jr. discloses a gas turbine engine (Sandy Jr. Fig. 1), comprising: 
a component 60 (“tip shroud members”) having a gas path wall with a gas path facing surface (the surface facing the turbine blade 42) and an opposing air cooled surface (Sandy Jr. Fig. 1 below), wherein the air cooled surface receives a supply of a cooling air (air from cavity 45, supplied to the air cooled surface via passage 46); 
a chamber 70 (“recessed center portion”) which holds the cooling air for delivery to the air cooled surface; 
a plurality of pedestals 72 extending from the air cooled surface of the component, the pedestals spaced apart from each other (Sandy Jr Fig 1 below); and 
an elongate member 62 comprising a strip or a plate (“sheet metal seal 62” ) mounted within the chamber so as to be located in the supply of cooling air which is delivered to the air cooled surface (Sandy Jr. Fig. 1), wherein the elongate member 62 has a length (circumferential length), a width (axial width), and a thickness (Sandy Jr. Fig. 2 & 3), the thickness less than the width (Sandy Jr. Fig. 2), the width less than the length (Sandy Jr. Fig. 3, the axial width is less than its circumferential length), wherein the elongate member is spaced apart from the air cooled surface of the component by the pedestals 72 (Sandy Jr. Fig. 2, Col. 2, ln. 67-Col. 3, ln. 3, “A plurality of pedestals 72 extend into the recessed center portion 70 to support the sheet metal seal 62”), wherein the elongate member is clamped at the pedestals (clamped against the pedestals by the support ring 37, Sandy Jr. Fig. 1), wherein the elongate member is under a lengthwise mechanical stress due to being clamped at the pedestals because the elongate member has a different shape in a clamped position than in an unclamped position (the elongate member has a lengthwise rib portion 69 that deforms when the member is clamped by the support ring 37, Sandy Jr. Fig. 3, Col. 4, ln. 20-25, “The rib portion 69 is deformed against the inner surface of shroud support ring 37 which presses the sheet metal seal 62 against the adjacent surface of its cooperating tip shroud member 60”).
Sandy Jr. fails to disclose wherein the elongate member and the gas path wall of the component are constructed of a ceramic matrix composite material.
Razzel teaches a blade outer air seal component 30 (Para. 0027), having an elongate member 50 forming a sealing/impingement cooling plate (Par. 0031), wherein the elongate member 50 and the component 30 are made of the same material, which is a ceramic matric composite (CMC) material (Para. 0034-35).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have constructed the component and elongate member of Sandy, Jr. out of the same ceramic matrix composite material, as taught by Razzell, in order to provide the blade outer air seal segment with a construction that possesses high temperature capability, while improving the service life of the component (Razzell Para. 0002, 0034-35).  Ceramic matrix composites are a well-known material for use in gas turbine engine components, possessing high 
Regarding independent claim 19, Sandy Jr. discloses a gas turbine engine (Sandy Jr. Fig. 1), comprising: 
a turbine seal segment 60 (“tip shroud members”) having a gas path wall with a gas path facing surface (the surface facing the turbine blade 42) and an opposing air cooled surface (Sandy Jr. Fig. 1 below), wherein the air cooled surface receives a supply of a cooling air (air from cavity 45, supplied to the air cooled surface via passage 46); 
a chamber 70 (“recessed center portion”) which holds the cooling air for delivery to the air cooled surface; 
a plurality of pedestals 72 extending from the air cooled surface of the component, the pedestals spaced apart from each other (Sandy Jr Fig 1 below); and 
an elongate member 62 comprising a strip or a plate (“sheet metal seal 62” ) mounted within the chamber so as to be located in the supply of cooling air which is delivered to the air cooled surface (Sandy Jr. Fig. 1), wherein the elongate member 62 has a length (circumferential length), a width (axial width), and a thickness (Sandy Jr. Fig. 2 & 3), the thickness less than the width (Sandy Jr. Fig. 2), the width less than the length (Sandy Jr. Fig. 3, the axial width is less than its circumferential length), wherein the elongate member is spaced apart from the air cooled surface of the component by the pedestals 72 (Sandy Jr. Fig. 2, Col. 2, ln. 67-Col. 3, ln. 3, “A plurality of pedestals 72 extend into the recessed center portion 70 to support the sheet metal seal 62”), wherein the elongate member is clamped at the pedestals (clamped against the pedestals by the support ring 37, Sandy Jr. Fig. 1), wherein the elongate member is under a lengthwise mechanical stress due to being clamped at the pedestals because the elongate member has a different shape in a clamped position than in an unclamped position (the elongate member has a lengthwise rib portion 69 that deforms when the member is clamped by the support ring 37, Sandy Jr. Fig. 3, Col. 4, ln. 20-25, “The rib portion 69 is deformed against the inner surface of shroud support ring 37 which presses the sheet metal seal 62 against the adjacent surface of its cooperating tip shroud member 60”).
Sandy Jr. fails to disclose wherein the elongate member is constructed of the same material as the gas path wall of the component.
Razzel teaches a blade outer air seal component 30 (Para. 0027), having an elongate member 50 forming a sealing/impingement cooling plate (Par. 0031), wherein the elongate member 50 and the component 30 are made of the same material, which is a ceramic matric composite (CMC) material (Para. 0034-35).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have constructed the component and elongate member of Sandy, Jr. out of the same ceramic matrix composite material, as taught by Razzell, in order to provide the blade .  

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 18 & 19 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weidner (US 4,642,024) & Sifford (US 3,990,807) teaches a turbine shroud seal segment with an elongate member that is a plate pressed against the cooled air surface of the seal segment.
Proctor (US 5,641,267) teaches a turbine shroud panel with an internal member that deforms.
Commaret (US 7,661,273) teaches a combustion liner with an elongate member/spring leaf abutting the cooled air surface of the liner.
Bulgrin (US 2015/0285091) teaches a turbine vane ring having an elongate member attached to an outer surface of an annular body.
Chang (US 2016/0201910) teaches a combustor panel having an elongate member clamped at two end protrusions of the panel.
Razzell (US 8,246,299) is the respective patent of US 2008/0206046 cited in the rejection above.

Contact Information 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAIN CHAU/Primary Examiner, Art Unit 3741